Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to Application no.17/270,075.  All claims have been examined and are currently pending.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
3.	Claims 1-20 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: the claims are allowed as they further teach  
A method run by a computer for an estimation of an arrival direction from one or more sound source mixtures, and a separation of sound sources, comprising the following processing steps: 
obtaining a spherical harmonic decomposition of one or more digital sound signal data from a plurality of microphones or sensors and/or a sound field as an input from an interface, 
in the case that the input is sound data from the plurality of microphones or sensors, carrying out a spherical harmonic decomposition of the sound data and providing a time-frequency representation of spherical harmonic decomposition coefficients, 
in the case that the input is the spherical harmonic decomposition coefficients, providing the time-frequency representation of the spherical harmonic decomposition coefficients, 
forming spatial filters, wherein the spatial filters have a predetermined selectivity at predetermined directions, 
forming beams from the spherical harmonic decomposition coefficients by using the spatial filters, 
obtaining a directional map of an amplitude of the sound field by steering the beams in a given number of directions, 
showing the directional map as a combination of a limited number of directional elements by using a redundant series of non-orthogonal template vectors and/or matrices, 24

obtaining a usage frequency distribution of the non-orthogonal template vectors and/or matrices used in the time-frequency representation, 
calculating sound arrival directions from the usage frequency distribution, 
weighting the time-frequency representation depending on the sound arrival directions to obtain weighted representations, 
obtaining time-frequency transforms from the weighted representations, and
determining and obtaining separated sound sources by carrying out inverse time frequency transforms.


	The application at hand is for estimating the direction of arrival of sound sources and separation of the source signals that overlap.
	This is accomplished via the spatial weighting of a dictionary based representation of the steered response function calculated for a certain number of directions from spherical harmonic decomposition coefficients that are either obtained from microphone array recordings of the sound field or by using other means.([0002]).

These teachings are further described:
[0005] The sound signals recorded by means of microphones in environments where a plurality of sound sources are active are called, the mixture of these sound sources. The main aim of the invention is to enable the separation of acoustic sources from their mixtures via the spatial weighting of a dictionary based representation of the steered response function calculated for a finite number of directions, using spherical harmonic decomposition coefficients that are either obtained from microphone array recordings of the sound field or by using other methods (e.g. synthesized). The template vectors present in the dictionary, used in dictionary based representations are called atoms. The algorithm disclosed in this invention is based on the use of vectors (i.e. in the linear algebraic sense) that comprise as its elements samples taken at a limited number of points of spatially band limited functions representing plane waves. These functions are calculated at pre-defined positions on the analysis surface (such as a sphere).
[0006] Atoms that can express sufficiently well the directional map obtained using the steered response function and the amplitudes of these atoms are determined. The directions of arrival of sound sources are also calculated using the same method by grouping sound source candidates using neighborhood relations. This way, directions of arrival can be obtained from the recordings of the sound sources captured by means of a microphone array. Subsequently, the direction information and/or predetermined source directions of arrival are used to separate sound sources.

The limitations of claim 1 are described in paragraphs 0020-0026:
[0020] A. Calculation of spherical harmonic decomposition coefficients
[0021] B. Time-frequency transform
[0022] C. Beamforming: The signals to be used in the next step are calculated for each time-frequency bin by means of steering a maximum directivity factor beam in a limited number of directions that are radially outward from the origin at which the spherical harmonic coefficients are obtained. This is achieved by weighting the spherical harmonic decomposition coefficients appropriately. The parameter that the algorithm uses is the number of directions at which the beam would be steered.
[0023] D. Creation of the dictionary atoms at the determined directions: For a plane wave, the directional response of the beam with the maximum directivity can theoretically be described as a closed form function, as described below. In this step, the atoms to be used in the expression of the steered beamforming function are obtained by sampling this function on a sphere (or another analysis surface) at a finite number of directions. This process can not only be carried out offline in order to accelerate the method, but it can also be applied separately for each time-frequency bin at runtime based on the sound source directions obtained as a result of earlier analysis.
[0024] E. Representation: This step involves the calculation of the representation of said beamforming results in an economical way according to certain criteria using the lowest number of atoms. The dictionary atoms mentioned above are used in this step. The result of this step is the calculation of complex or real valued coefficients for each of these atoms in the analyzed time-frequency bin by expressing the sound field as a linear sum of the previously calculated atoms in the specified directions.
[0025] F. Directional weighting: The dictionary atoms determined in step D are spatially filtered using the predetermined sound source directions. For this process, the coefficient that is calculated for each atom whose direction is known, is multiplied with a directional gain that emphasizes the direction that is to be separated. Here, it is possible to use a weighting function defined in closed form in order to calculate this directional gain. It is also possible to carry out directional weighting adaptively. A directionally weighted beamform can be obtained using the weighted coefficients and corresponding atoms for each time-frequency bin.


Regarding claim 1 Kalkur (NPL provided in IDS) teaches A method run by a computer for an estimation of an arrival direction from one or more sound source mixtures, and a separation of sound sources (abstract: source localization and separation; jointly localize and separate the sources from the mixtures of sources), comprising the following processing steps: 
obtaining a spherical harmonic decomposition of one or more digital sound signal data from a plurality of microphones or sensors and/or a sound field as an input from an interface (section 2: joint source localization and separation in spherical harmonic domain; 2.1 spherical array with microphones), 
in the case that the input is sound data from the plurality of microphones or sensors, carrying out a spherical harmonic decomposition of the sound data and providing a time-frequency representation of spherical harmonic decomposition coefficients (2.1 spherical microphone array in frequency domain), 
in the case that the input is the spherical harmonic decomposition coefficients, providing the time-frequency representation of the spherical harmonic decomposition coefficients (section 2, 2.1), 
determining and obtaining separated sound sources by carrying out inverse time frequency transforms (section 2.3).  

teaching
source localization and separation using sparse methods over a spherical microphone array (abstract), where sparsity is modelled using an overcomplete dictionary and performs a splitting method based on bregman iteration (abstract; section 1)
but does not specifically teach:

forming spatial filters, wherein the spatial filters have a predetermined selectivity at predetermined directions, 
forming beams from the spherical harmonic decomposition coefficients by using the spatial filters, 
obtaining a directional map of an amplitude of the sound field by steering the beams in a given number of directions, 
showing the directional map as a combination of a limited number of directional elements by using a redundant series of non-orthogonal template vectors and/or matrices, 24

obtaining a usage frequency distribution of the non-orthogonal template vectors and/or matrices used in the time-frequency representation, 
calculating sound arrival directions from the usage frequency distribution, 
weighting the time-frequency representation depending on the sound arrival directions to obtain weighted representations, 
obtaining time-frequency transforms from the weighted representations.


Other closely related references teach, 

Hafezi (NPL): 3D ACOUSTIC SOURCE LOCALIZATION IN THE SPHERICAL HARMONIC DOMAIN BASED ON OPTIMIZED GRID SEARCH

An approach for 3D source localization using a spherical microphone array is proposed that gives improved accuracy compared to intensity-based methods. First order spherical harmonics are first used to obtain an initial approximate localization result and then the initial result is improved based on an optimized grid search in the local vicinity using the method of least squares and high-order spherical harmonics (based on single Plane Wave Decomposition)

Nakadai (2012/0045066): 
[0037] The sound input unit 11 arranges and outputs the converted sound signals as a multichannel (for example, M-channel) sound signal to a sound source localization unit 121 and a sound change detection unit 122 of the parameter switching unit 12, a sound estimation unit 131 of the sound source separation unit 13, and an input correlation calculation unit 141 of the correlation calculation unit 14.
[0041] The sound source localization unit 121 performs a discrete Fourier transform (DFT) on the sound signals of channels constituting the multichannel sound signal input from the sound input unit 11 for each frame to generate spectra in a frequency domain.
[0055] The sound source localization unit 121 may use, for example, a WDS-BF (weighted delay and sum beam forming) method instead of the MUSIC method to estimate the direction information for each sound source.
[0072] The sound source separation unit 13 estimates the separation matrix W, separates the components of the respective sound sources form the multichannel sound signal input from the sound input unit 11 on the basis of the estimated separation matrix W, and outputs the separated output spectrum (vector) to the sound output unit 15. The separation matrix W is a matrix having element values w.sub.ij which are multiplied by the i-th element of the spectrum x (vector) of the multichannel sound signal to calculate the contribution to the j-th element value of the output spectrum y (vector) as elements. When the sound source separation unit 13 estimates an ideal separation matrix W, the output spectrum y (vector) is equal to a sound source spectrum s (vector) having the spectra of the sound sources as elements.
[0073] The sound source separation unit 13 uses, for example, a geometric source separation (GSS) method to estimate the separation matrix W. The GSS method is a method of adaptively calculating the separation matrix W so as to minimize a cost function J obtained by summing a separation sharpness J.sub.SS and a geometric constraint J.sub.GC.
References regarding Separation with Atoms:

Duong et al (2017/0075649) (abstract: audio source separation; receiving (10) an audio mixture and at least one text query associated to the audio mixture; retrieving (11) at least one audio sample from an auxiliary audio database; evaluating (12) the retrieved audio samples; and separating (13) the audio mixture into a plurality of audio sources using the audio samples.

Barker et al (2016/0099008)
[0015] an input unit for delivering a time varying electric input signal representing an audio signal comprising at least two sound sources, [0016] a cyclic analysis buffer unit of length A adapted for storing the last A audio samples, and [0017] a cyclic synthesis buffer unit of length L, where L is smaller than A, adapted for storing the last L audio samples, which are intended to be separated in individual sound sources, [0018] a database having stored recorded sound examples from said at least two sound sources, each entry (recorded sound example) in the database being termed an atom, the atoms originating from audio samples from first and second buffers corresponding in size to said synthesis and analysis buffer units, where for each atom, the audio samples from the first buffer overlaps with the audio samples from the second buffer, and where atoms originating from the first buffer constitute a reconstruction dictionary, and where atoms originating from the second buffer constitute an analysis dictionary.
[0019] The hearing device further comprises, a sound source separation unit for separating said electric input signal to provide at least two separated signals representing said at least two sound sources, the sound source separation unit being configured to determine the most optimal representation (W) of the last A audio samples given the atoms in the analysis dictionary of the database, and to generate said at least two separated signals by combining atoms in the synthesis (reconstruction) dictionary of the database using the optimal representation (W).

However the closest references of record do not teach or make obvious the limitations of the claim.

Therefore the closest art of record does not teach or make obvious the limitations of the claim.

The additional independent claims are allowed for similar rationale and reasoning as claim 1.
The dependent claims are allowed as they further limit the parent claims.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAUN ROBERTS/
Primary Examiner, Art Unit 2655